Title: Cabinet Meeting. Opinion on Communicating to the Senate the Dispatches of Gouverneur Morris, [28 January 1794]
From: Hamilton, Alexander,Knox, Henry,Randolph, Edmund
To: 



[Philadelphia, January 28, 1794]

At a meeting of the heads of departments January 28, 1794.
Upon consideration of the resolution of the Senate, of January 24, 1794, calling for the correspondences, therein mentioned:

General Knox is of opinion, that no part of the correspondences should be sent to the Senate.
Colo. Hamilton, that the correct mode of proceeding is to do, what General Knox advises; but that the principle is safe, by excepting such parts as the President may choose to withold:
Mr. Randolph, that all the correspondence, proper from its nature to be communicated to the Senate, should be sent; but that what the President thinks improper, should not be sent.
In either form messages are recommended to be prepared.

H Knox
Alexander Hamilton
Edm: Randolph.

